DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of prior-filed application 16/110,543 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 9 and 21 recite “at least a portion of the cylindrical wall is shaped to form a ring, oval, square, rectangular, triangular, diamond, or an irregular shape”, and it is unclear how a cylindrical wall could be shaped to form a square, rectangular, triangular, diamond, or an irregular shape.
Claims 9 and 21 recite the limitation “the cylindrical wall”. There is insufficient antecedent basis for this limitation in the claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11242519. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims, see table below.
App. 17/558,133
US 11242519
1. A magnet for use in isolating macromolecules from a mixture in a vessel when the macromolecules adhere to paramagnetic beads to form a complex, wherein the magnet comprises: 
a. a cylindrical wall defining a cylindrical opening extending from a first end to a second end; 

(Claim 1) “A magnet for use in isolating macromolecules from a mixture in a vessel when the macromolecules adhere to paramagnetic beads to form a complex, wherein the magnet comprises: 
a. a cylindrical wall defining a cylindrical opening extending from a first end...to a second end”
and b. one or more segments and one or more gaps extending from the cylindrical wall; 
(Claim 1) “and b. one or more discontinuous walls wherein at least a portion of the discontinuous wall comprises one or more segments and one or more gaps, wherein at least a portion of the discontinuous wall extends from the cylindrical wall;”

wherein a magnetic field is formed, when in use, within the vessel

(Claim 1) “wherein the discontinuous wall forms a shape configured to form a magnetic field, when in use, within the vessel”

2.  The magnet of claim 1, wherein the one or more segments and the one or more gaps form the magnetic field in the vessel such that, when in use, the complex of macromolecules and paramagnetic beads aggregate in a discontinuous pattern according to said magnetic field and the complex can be separated from the mixture

(Claim 1) “and b. one or more discontinuous walls wherein at least a portion of the discontinuous wall comprises one or more segments and one or more gaps… wherein the discontinuous wall forms a shape configured to form a magnetic field, when in use, within the vessel”

(Claim 2) “wherein the discontinuous wall forms a discontinuous pattern in the vessel such that, when in use, the complex of macromolecules and paramagnetic beads aggregate and can be separated from the mixture”

3. The magnet of claim 1, further comprising one, two, three or four segments separated by one, two, three or four gaps, respectively 

(Claim 3) “wherein the discontinuous wall has one, two, three or four segments separated by one, two, three or four gaps, respectively”

4. The magnet of claim 1, wherein at least a portion of the cylindrical wall is shaped to form a ring, oval, square, rectangular, triangular, diamond, or an irregular shape

(Claim 4) “wherein at least the portion of the discontinuous wall is shaped to form a discontinuous ring, oval, square, rectangular, triangular, diamond, or an irregular shape”
5. The magnet of claim 1, wherein the magnet is made from one or more pieces

(Claim 5) “wherein the magnet is made from one or more pieces”
6. A magnet for use in isolating macromolecules from a mixture in a vessel when the macromolecules adhere to paramagnetic beads to form a complex, wherein the magnet comprises: 
a. a wall defining a lengthwise opening extending from a first end to a second end; 

(Claim 6) “A magnet for use in isolating macromolecules from a mixture in a vessel when the macromolecules adhere to paramagnetic beads to form a complex, wherein the magnet comprises: 
a. a wall defining a lengthwise opening extending from a first end having a first surface to a second end having a second surface;”

and b. one or more segments and one or more gaps extending from at least a portion of the wall; wherein a magnetic field is formed, when in use, within the vessel
(Claim 6) “and b. one or more discontinuous walls wherein at least a portion of the discontinuous wall comprises one or more segments and one or more gaps, wherein at least a portion of the discontinuous wall extends from the wall; wherein the discontinuous wall forms a shape configured to form a magnetic field, when in use, within the vessel”

7. The magnet of claim 6, wherein the one or more segments and the one or more gaps form the magnetic field in the vessel such that, when in use, the complex of macromolecules and paramagnetic beads aggregate in a discontinuous pattern according to said magnetic field and the complex can be separated from the mixture

(Claim 6) “b. one or more discontinuous walls wherein at least a portion of the discontinuous wall comprises one or more segments and one or more gaps…wherein the discontinuous wall forms a shape configured to form a magnetic field”

(Claim 7) “wherein the discontinuous wall forms a discontinuous pattern in the vessel such that, when in use, the complex of macromolecules and paramagnetic beads aggregate and can be separated from the mixture”

8. The magnet of claim 6, further comprising one, two, three or four segments separated by one, two, three or four gaps, respectively

(Claim 8) “wherein the discontinuous wall has one, two, three or four segments separated by one, two, three or four gaps, respectively, to form a discontinuous shape”

9. The magnet of claim 6, wherein at least a portion of the cylindrical wall is shaped to form a ring, oval, square, rectangular, triangular, diamond, or an irregular shape

(Claim 9) “wherein at least the portion of the discontinuous wall is shaped to form a discontinuous ring, oval, square, rectangular, triangular, diamond, or an irregular shape”
10. The magnet of claim 6, wherein the magnet is made from one or more pieces 

(Claim 10) “wherein the magnet is made from one or more pieces” 
11. A method for isolating a macromolecule from a liquid sample having a mixture, the method comprising: 
a. collecting the liquid sample in a vessel; 
b. adding magnetic beads to the liquid sample, wherein steps "a" and "b" can be performed in any order under conditions to form a macromolecule-magnetic bead complex between the macromolecule and the magnetic bead; 
c. separating the complex from the sample by placing the vessel on the magnet or at the magnet, 

(Claim 11) “A method for purifying a macromolecule from a liquid sample having a mixture, the method comprising: 
a. collecting the liquid sample in a vessel; 
b. adding magnetic beads to the liquid sample, wherein steps “a” and “b” can be performed in any order under conditions to form a macromolecule-magnetic bead complex between the macromolecule and the magnetic bead; 
c. separating the complex from the sample by placing the vessel on the magnet or at the magnet,”
wherein the magnet comprises: 
i. a cylindrical wall defining a cylindrical opening extending from a first end to a second end; and 
ii. one or more segments and one or more gaps extending from the cylindrical wall; 
(Claim 11) “wherein the magnet comprises: 
i. a wall defining a lengthwise opening extending from a first end having a first surface to a second end having a second surface; and 
ii. one or more discontinuous walls wherein at least a portion of the discontinuous wall comprises one or more segments and one or more gaps, wherein at least a portion of the discontinuous wall extends from the wall;”
wherein a magnetic field is formed, when in use, within the vessel
(Claim 11) “wherein the discontinuous wall forms a shape configured to form a magnetic field, when in use, within the vessel”

12. The method of Claim 11, wherein the magnet is made from one or more pieces

(Claim 12) “wherein the magnet is made from one or more pieces”
13. The method of Claim 11, comprising the step of pipetting sample manually or using an automated pipette

(Claim 13) “comprising the step of pipetting sample manually or using an automated pipette” 
14. The method of Claim 13, wherein the step of manually pipetting occurs at one or more gaps in the cavity wall, wherein the pipette is inserted into the vessel at a gap formed by macromolecule-magnetic bead complexes

(Claim 14) “wherein the step of manually pipetting occurs at one or more gaps in the cavity wall, wherein the pipette is inserted into the vessel at a gap formed by macromolecule-magnetic bead complexes”
15. The method of Claim 11, further comprising the step of eluting the macromolecule from the magnetic beads

(Claim 15) “further comprising the step of eluting the macromolecule from the magnetic beads”
16. The method of claim 11, wherein the sample comprises an extracellular matrix, cell debris, plasma, saliva, or a combination thereof

(Claim 16) “wherein the sample comprises an extracellular matrix, cell debris, plasma, saliva, or a combination thereof”
17. The method of claim 11, further comprising a step of lysing the sample before adding magnetic beads to the sample

(Claim 17) “further comprising a step of lysing the sample before adding magnetic beads to the sample”
18. A kit for use in isolating macromolecules from a mixture in a vessel when the macromolecules adhere to paramagnetic beads to form a complex, wherein the kit comprises: 
a. a magnet that comprises: 
i. a wall defining a lengthwise opening extending from a first end to a second end; and 
ii. one or more segments and one or more gaps extending from at least a portion of the wall; 
wherein a magnetic field is formed, when in use, within the vessel; and 

(Claim 18) “A kit for use in isolating macromolecules from a mixture in a vessel when the macromolecules adhere to paramagnetic beads to form a complex, wherein the kit comprises: 
a. a magnet that comprises: 
i. a wall defining a lengthwise opening extending from a first end having a first surface to a second end having a second surface; and 
ii. one or more discontinuous walls wherein at least a portion of the discontinuous wall comprises one or more segments and one or more gaps, wherein at least a portion of the discontinuous wall extends from the wall; 
wherein the discontinuous wall forms a shape configured to form a magnetic field, when in use, within the vessel;”

b. the vessel for holding the mixture having the macromolecule, wherein the vessel is placed on or at the magnet or is shaped to fit within the opening of the magnet 

(Claim 18) “b. the vessel for holding the mixture having the macromolecule, wherein the vessel is placed on the magnet or is shaped to fit within the one or more openings”
19. The kit of claim 18, wherein the magnet is made from one or more pieces

(Claim 19) “wherein the magnet is made from one or more pieces”
20. The kit of claim 18, wherein the one or more segments and the one or more gaps form the magnetic field in the vessel such that, when in use, the complex of macromolecules and paramagnetic beads aggregate in a discontinuous pattern according to said magnetic field and the complex can be separated from the mixture

(Claim 18) “wherein at least a portion of the discontinuous wall comprises one or more segments and one or more gaps…wherein the discontinuous wall forms a shape configured to form a magnetic field, when in use, within the vessel” 
(Claim 20) “wherein the discontinuous wall forms a shape configured such that, when in use, the complex of macromolecules and paramagnetic beads aggregate in a pattern such that they can be separated from the mixture”
21. The kit of claim 18, wherein at least a portion of the cylindrical wall is shaped to form a ring, oval, square, rectangular, triangular, diamond, or an irregular shape

(Claim 21) “wherein at least the portion of the discontinuous wall is shaped to form a discontinuous ring, oval, square, rectangular, triangular, diamond, or an irregular shape”
22. The kit of claim 18, wherein the kit further comprises magnetic beads

(Claim 22) “wherein the kit further comprises magnetic beads”
23. The kit of claim 18, wherein the kit further comprises one or more buffer compositions

(Claim 23) “wherein the kit further comprises one or more buffer compositions”
24. A magnet plate system for use in isolating a macromolecule from a mixture in a vessel, wherein the magnet plate comprises: 
a. at least one magnet, wherein the magnet comprises: 
i. a wall defining a lengthwise opening extending from a first end to a second end; and 
ii. one or more segments and one or more gaps extending from at least a portion of the wall; 
wherein a magnetic field is formed, when in use, within the vessel; and 

(Claim 24) “A magnet plate system for use in isolating a macromolecule from a mixture in a vessel, wherein the magnet plate comprises: 
a. at least one magnet, wherein the magnet comprises: 
i. a wall defining a lengthwise opening extending from a first end having a first surface to a second end having a second surface; and 
ii. one or more discontinuous walls wherein at least a portion of the discontinuous wall comprises one or more segments and one or more gaps, wherein at least a portion of the discontinuous wall extends from the wall; 
wherein the discontinuous wall forms a shape configured to form a magnetic field, when in use, within the vessel;”

b. a top plate adapted to receive a plurality of magnets, wherein the top plate is in communication with at least one spring and at least one support; 

(Claim 24) “b. a top plate adapted to receive a plurality of magnets, wherein the top plate has one or more post openings for receiving a top end of a post and a spring;”

c. at least one support having the top end and a bottom end; 

(Claim 24) “c. a post having a top end and a bottom end;”
d. at least one spring that communicates with the top plate and a base plate; 

(Claim 24) “d. a spring for placement at the opening of the top plate and surrounding the post…f. a base plate receives the bottom end of the post and the spring”
e. a support plate to support the magnet, wherein the support plate is at the top plate; 

(Claim 24) “b. a top plate adapted to receive a plurality of magnets…e. a support plate to support the magnet, wherein an affinity exists between the support plate and the magnet;”

f. the base plate that is in communication with the support and is placed beneath the top plate

(Claim 24) “b. a top plate…wherein the top plate has one or more post openings for receiving a top end of a post and a spring…f. a base plate receives the bottom end of the post and the spring”

25. The magnet plate system of claim 24, wherein the magnet is made from one or more pieces

(Claim 25) “wherein the magnet is made from one or more pieces”
26. The magnet plate system of claim 24, wherein the top plate comprises a plurality of magnet openings to receive the magnets

(Claim 26) “wherein the top plate comprises a plurality of magnet openings to receive the magnets” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liberti et al. (US 5186827).
	Regarding claim 1, Liberti et al. (US 5186827) teaches a magnet for use in isolating macromolecules from a mixture (Col. 1 lines 13-17) in a vessel (Fig. 1 #23 “container”) when the macromolecules adhere to paramagnetic beads to form a complex (Col. 6 lines 50-57), wherein the magnet comprises: 
a. a cylindrical wall (Fig. 1 #31) defining a cylindrical opening extending from a first end to a second end (Fig. 1 opening of #31 extending from top end to bottom end); and 
b. one or more segments (Fig. 1 #27 “magnets”) and one or more gaps (Fig. 1 gaps in #31 between #27) extending from the cylindrical wall; 
wherein a magnetic field is formed, when in use, within the vessel (Col. 11 lines 4-18).
Regarding claim 2, Liberti et al. (US 5186827) teaches a magnet wherein the one or more segments (Fig. 1 #27 “magnets”) and the one or more gaps (Fig. 1 gaps in #31 between #27) form the magnetic field in the vessel such that, when in use, the complex of macromolecules and paramagnetic beads aggregate in a discontinuous pattern according to said magnetic field (Fig. 2 shows discontinuous magnetic field strength within #23, Col. 11 lines 7-12) and the complex can be separated from the mixture (Col. 11 lines 16-24). 
Regarding claim 3, Liberti et al. (US 5186827) teaches a magnet further comprising one, two, three or four segments (Fig. 1 four #27 “magnets”) separated by one, two, three or four gaps (Fig. 1 four gaps in #31 between #27), respectively. 
Regarding claim 4, Liberti et al. (US 5186827) teaches a magnet wherein at least a portion of the cylindrical wall (Fig. 1 #23 “container”) is shaped to form a ring (Fig. 1 ring shaped #23 “container”), oval, square, rectangular, triangular, diamond, or an irregular shape. 
Regarding claim 5, Liberti et al. (US 5186827) teaches a magnet wherein the magnet is made from one or more pieces (Fig. 1 #27, 29, 31). y
Regarding claim 6, Liberti et al. (US 5186827) teaches a magnet for use in isolating macromolecules from a mixture in a vessel (Col. 1 lines 13-17) when the macromolecules adhere to paramagnetic beads to form a complex (Col. 6 lines 50-57), wherein the magnet comprises: 
a. a wall (Fig. 1 #31) defining a lengthwise opening extending from a first end to a second end (Fig. 1 opening of #31 extending from top end to bottom end); and 
b. one or more segments (Fig. 1 #27 “magnets”) and one or more gaps (Fig. 1 gaps in #31 between #27) extending from at least a portion of the wall; 
wherein a magnetic field is formed, when in use, within the vessel (Col. 11 lines 4-18). 
Regarding claim 7, Liberti et al. (US 5186827) teaches a magnet wherein the one or more segments (Fig. 1 #27 “magnets”) and the one or more gaps (Fig. 1 gaps in #31 between #27) form the magnetic field in the vessel such that, when in use, the complex of macromolecules and paramagnetic beads aggregate in a discontinuous pattern according to said magnetic field (Fig. 2 shows discontinuous magnetic field strength within #23, Col. 11 lines 7-12) and the complex can be separated from the mixture (Col. 11 lines 16-24). 
Regarding claim 8, Liberti et al. (US 5186827) teaches a magnet further comprising one, two, three or four segments (Fig. 1 four #27 “magnets”) separated by one, two, three or four gaps (Fig. 1 four gaps in #31 between #27), respectively. 
Regarding claim 9, Liberti et al. (US 5186827) teaches a magnet wherein at least a portion of the cylindrical wall (Fig. 1 #23 “container”) is shaped to form a ring (Fig. 1 ring shaped #23 “container”), oval, square, rectangular, triangular, diamond, or an irregular shape. 
Regarding claim 10, Liberti et al. (US 5186827) teaches a magnet wherein the magnet is made from one or more pieces (Fig. 1 #27, 29, 31). 
Regarding claim 11, Liberti et al. (US 5186827) teaches a method for isolating a macromolecule from a liquid sample having a mixture (Col. 1 lines 13-17), the method comprising: 
a. collecting the liquid sample (Col. 10 line 68-Col. 11 line 2) in a vessel (Fig. 1 #23 “container”);
b. adding magnetic beads to the liquid sample (Col. 8 lines 36-44), wherein steps "a" and "b" can be performed in any order under conditions to form a macromolecule-magnetic bead complex between the macromolecule and the magnetic bead (Col. 9 lines 50-53); 
c. separating the complex from the sample (Col. 10 lines 45-49) by placing the vessel on the magnet or at the magnet (Fig. 1 #23 placed in #31), wherein the magnet comprises: 
i. a cylindrical wall (Fig. 1 #31) defining a cylindrical opening extending from a first end to a second end (Fig. 1 opening of #31 extending from top end to bottom end); and 
ii. one or more segments (Fig. 1 #27 “magnets”) and one or more gaps (Fig. 1 gaps in #31 between #27) extending from the cylindrical wall; 
wherein a magnetic field is formed, when in use, within the vessel (Col. 11 lines 4-18). 
Regarding claim 12, Liberti et al. (US 5186827) teaches a method wherein the magnet is made from one or more pieces (Fig. 1 #27, 29, 31). 
Regarding claim 13, Liberti et al. (US 5186827) teaches a method comprising the step of pipetting sample manually or using an automated pipette (Col. 13 lines 3-5). 
Regarding claim 14, Liberti et al. (US 5186827) teaches a method wherein the step of manually pipetting (Col. 13 lines 3-5 “aspiration”) occurs at one or more gaps (Fig. 1 gaps in #31 between #27) in the cavity wall, wherein the pipette is inserted into the vessel at a gap (Fig. 2 #37) formed by macromolecule-magnetic bead complexes (Col. 11 lines 16-32, 67-68). 
Regarding claim 15, Liberti et al. (US 5186827) teaches a method further comprising the step of eluting the macromolecule from the magnetic beads (Col. 13 lines 5-10). 
Regarding claim 16, Liberti et al. (US 5186827) teaches a method wherein the sample comprises an extracellular matrix, cell debris, plasma, saliva, or a combination thereof (Col. 9 lines 39-41). 
Regarding claim 17, Liberti et al. (US 5186827) teaches a method further comprising a step of lysing the sample before adding magnetic beads to the sample (Col. 9 lines 49-53). 
Regarding claim 18, Liberti et al. (US 5186827) teaches a kit for use in isolating macromolecules from a mixture in a vessel (Col. 1 lines 13-17) when the macromolecules adhere to paramagnetic beads to form a complex (Col. 6 lines 50-57), wherein the kit comprises: 
a. a magnet that comprises: 
i. a wall (Fig. 1 #31) defining a lengthwise opening extending from a first end to a second end (Fig. 1 opening of #31 extending from top end to bottom end); and 
ii. one or more segments  (Fig. 1 #27 “magnets”) and one or more gaps (Fig. 1 gaps in #31 between #27) extending from at least a portion of the wall; 
wherein a magnetic field is formed, when in use, within the vessel (Col. 11 lines 1-18); and 
b. the vessel (Fig. 1 #23) for holding the mixture having the macromolecule , wherein the vessel is placed on or at the magnet or is shaped to fit within the opening of the magnet (Fig. 1 #23 placed in #31). 
Regarding claim 19, Liberti et al. (US 5186827) teaches a kit wherein the magnet is made from one or more pieces (Fig. 1 #27, 29, 31). 
Regarding claim 20, Liberti et al. (US 5186827) teaches a kit wherein the one or more segments (Fig. 1 #27 “magnets”) and the one or more gaps (Fig. 1 gaps in #31 between #27) form the magnetic field in the vessel such that, when in use, the complex of macromolecules and paramagnetic beads aggregate in a discontinuous pattern according to said magnetic field  (Fig. 2 shows discontinuous magnetic field strength within #23, Col. 11 lines 7-12) and the complex can be separated from the mixture (Col. 11 lines 16-24). 
Regarding claim 21, Liberti et al. (US 5186827) teaches a kit wherein at least a portion of the cylindrical wall (Fig. 1 #23 “container”) is shaped to form a ring (Fig. 1 ring shaped #23 “container”), oval, square, rectangular, triangular, diamond, or an irregular shape.
Regarding claim 22, Liberti et al. (US 5186827) teaches a kit wherein the kit further comprises magnetic beads (Col. 9 lines 9-13). 
Regarding claim 23, Liberti et al. (US 5186827) teaches a kit wherein the kit further comprises one or more buffer compositions (Col. 9 lines 43-49). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liberti et al. (US 5186827) in view of Stelling (US 2016/0108392). 
Regarding claim 24, Liberti et al. (US 5186827) teaches a magnet plate system for use in isolating a macromolecule from a mixture in a vessel (Col. 1 lines 13-17), wherein the magnet plate (Col. 4 lines 60-68) comprises: 
a. at least one magnet  (Fig. 1 #27, 29, 31), wherein the magnet comprises: 
i. a wall (Fig. 1 #31) defining a lengthwise opening extending from a first end to a second end (Fig. 1 opening of #31 extending from top end to bottom end); and 
ii. one or more segments (Fig. 1 #27 “magnets”) and one or more gaps (Fig. 1 gaps in #31 between #27) extending from at least a portion of the wall; 
wherein a magnetic field is formed, when in use, within the vessel (Col. 11 lines 1-18).
Liberti et al. (US 5186827) lacks teaching b. a top plate adapted to receive a plurality of magnets, wherein the top plate is in communication with at least one spring and at least one support; 
c. at least one support having the top end and a bottom end; 
d. at least one spring that communicates with the top plate and a base plate; 
e. a support plate to support the magnet, wherein the support plate is at the top plate; and
f. the base plate that is in communication with the support and is placed beneath the top plate.
Stelling (US 2016/0108392) teaches a magnet plate system for use in isolating a macromolecule from a mixture in a vessel (Paragraph 0010 lines 1-5), wherein the magnet plate comprises: a. at least one magnet (Fig. 5A #20A, 20B);
b. a top plate (Fig. 5A #92 “top plate”) adapted to receive a plurality of magnets (Paragraph 0070 lines 1-4), wherein the top plate is in communication with at least one spring (Fig. 5A #98A, 98B “springs”) and at least one support (Fig. 5B #99B “posts”); 
c. at least one support (Fig. 5B #99B “posts”) having the top end and a bottom end (Paragraph 0070 lines 7-9); 
d. at least one spring (Fig. 5A #98A, 98B “springs”) that communicates with the top plate (Fig. 5A #98A, 98B communicate with #92) and a base plate (Fig. 5A #98A, 98B communicate with #96 “base plate”); 
e. a support plate (Fig. 5A #94 “support plate”) to support the magnet (Fig. 5A #20A, 20B), wherein the support plate (Fig. 5A #94 “support plate”) is at the top plate (Fig. 5A #94 at #92); 
f. the base plate (Fig. 5A #96 “base plate”) that is in communication with the support (Fig. 5A #96 in communication with #99B) and is placed beneath the top plate (Fig. 5A #96 beneath #92).
Stelling (US 2016/0108392) explains that this plate configuration enables complete liquid removal without tip occlusion, using springs to cushion the wells and allowing the plates to give way when the tips come in contact with a well bottom, which compensates for physical tolerances between labware and pipettors, each of which can otherwise compromise the precision of supernatant removal (Paragraph 0072 lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelling (US 2016/0108392) to include b. a top plate adapted to receive a plurality of magnets, wherein the top plate is in communication with at least one spring and at least one support; c. at least one support having the top end and a bottom end; d. at least one spring that communicates with the top plate and a base plate; e. a support plate to support the magnet, wherein the support plate is at the top plate; and f. the base plate that is in communication with the support and is placed beneath the top plate as taught by Stelling (US 2016/0108392) in order to provide a plate configuration which compensates for tolerances between labware and pipettors and enables a complete liquid removal without tip occlusion. 
Regarding claim 25, Liberti et al. (US 5186827) teaches a magnet plate system wherein the magnet is made from one or more pieces (Fig. 1 #27, 29, 31). 
Regarding claim 26, Liberti et al. (US 5186827) lacks teaching a magnet plate system wherein the top plate comprises a plurality of magnet openings to receive the magnets.
Stelling (US 2016/0108392) teaches a magnet plate system for use in isolating a macromolecule from a mixture in a vessel (Paragraph 0010 lines 1-5), wherein the top plate (Fig. 5A #92 “top plate”) comprises a plurality of magnet openings to receive the magnets (Paragraph 0070 lines 1-4). 
As stated previously, Stelling (US 2016/0108392) explains that this plate configuration enables complete liquid removal without tip occlusion, using springs to cushion the wells and allowing the plates to give way when the tips come in contact with a well bottom, which compensates for physical tolerances between labware and pipettors, each of which can otherwise compromise the precision of supernatant removal (Paragraph 0072 lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liberti et al. (US 5186827) to include the top plate comprising a plurality of magnet openings to receive the magnets as taught by Stelling (US 2016/0108392) in order to provide a plate configuration which compensates for tolerances between labware and pipettors and enables a complete liquid removal without tip occlusion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653